STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 1361
VERSUS
MESHELL A. HALE DECEMBER 29, 2022
I
In Re: State of Louisiana, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 06-18-0117.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT GRANTED. Bail may be allowed after sentence and until
final judgment if the sentence exceeds imprisonment for five
years, except when the court has reason to believe, based on
competent evidence, that the release of the person convicted
will pose a danger to any other person or the community, or that
there is a substantial risk that the person convicted might
flee. see La. Const. art. I, § 18(A). See also La. Code Crim.
P. art. 312(F). The defendant was convicted of the second
degree murder of her live-in boyfriend and sentenced to life
imprisonment at hard labor without benefit of probation, parole,
or suspension of sentence. There is a significant difference
between pretrial detention and postconviction confinement. See
Vance v. Daniel, 2021-0085 (La. App. lst Cir. 6/4/21), 2021 WL
2283690; Jacoby v. State, 434 So.2d 570, 576 (La. App. tist

Cir.), writ denied, 441 So.2d 771 (La. 1983). The defendant’s
conviction removes the presumption of innocence. See State v.
Gleason, 2021-01788 (La. 11/1/22), 349 So.3d 977.

Nevertheless, in this case, the district court set the
postconviction bond in the same amount set. for pretrial bond
with no indication that this significant factor was considered.
Therefore, we find the district court abused its discretion by
setting postconviction bond in the same amount the court set for
pretrial bond. Accordingly, the order setting bond at
$300,000.00 is vacated, and this matter is remanded to the
district court for further proceedings consistent with this
opinion.

AHP

WIL
Welch, J., concurs. Due to the unique facts and
circumstances of this case, I find the district court abused its
discretion in setting postconviction bond in this case. I

believe the defendant presents a danger to the public and is a
flight risk.

COURT OF APPEAL, FIRST CIRCUIT

agi)

DEPUTY CLERK OF COURT
FOR THE COURT